UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21422 Lotsoff Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Joseph N. Pappo Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: March 31, 2011 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Lotsoff Capital Management Investment Trust Micro Cap Fund Semi-Annual Report March 31, 2011 Lotsoff Capital Management Investment Trust Micro Cap Fund March 31, 2011 Dear Shareholders: We are pleased to present the semi-annual report of the Lotsoff Capital Management Micro Cap Fund (the “Fund”) for the period ended March 31, 2011. The table below illustrates the Fund’s performance relative to several broad market indexes over this period. Total Returns as of March 31, 2011 Six One Three Five Since Months Year Year Year Inception* (cumulative) (annualized) (annualized) (annualized) (annualized) Micro Cap Fund 24.45% 24.29% 5.01% -3.21% 2.55% Russell Microcap™ Index 27.53% 25.32% 6.46% -0.15% 4.39% Russell 2000® Index 25.48% 25.79% 8.57% 3.35% 7.50% Standard & Poors 500® Index 17.31% 15.65% 2.35% 2.62% 5.26% Annual Operating Expenses 2.35% *Inception Date: November 7, 2003 The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-568-7633. The economy and the markets continued to recover slowly during the semi-annual period ended March 31, 2011. Despite rising international tensions, a natural catastrophe in Japan, rising deficits both domestically and abroad, high unemployment, and stubbornly sluggish growth prospects, the economy continues to slowly chug forward to a more sustainable recovery. Equity markets appear to be more concerned with anticipating when the Federal Reserve will eventually raise rates than with predicting a surprise double-dip recession. The Federal Reserve continues to provide significant support via low interest rates and asset purchases. Corporations continue to deliver strong earnings via productivity improvements, even though strong sales growth has remained elusive. We believe this should translate to modest, but positive, growth for the economy in 2011 along with an improving jobs picture. The Fund’s performance for the six-month period ended March 31, 2011 was lower than the Russell Microcap™ Index (the “Benchmark”). The following table illustrates the Fund’s relative performance by sector during this period. 1 Lotsoff Capital Management Investment Trust Micro Cap Fund Lotsoff Capital Management Micro Cap Fund versus Russell Micro Cap™ Index Performance Attribution Six Months Ended March 31, 2011 Active Return Effect By Sector Energy 0.31% Health Care -0.90% Materials -0.53% Financials 0.46% Industrials -1.58% Information Technology -0.41% Consumer Discretionary -0.74% Telecommunication Services 0.06% Consumer Staples 0.00% Utilities 0.25% As illustrated in the table above, five of the ten sectors contributed to our relative underperformance with the worst performance coming from Industrials and Health Care. Conversely, the Fund’s positions in Financials, Utilities and Energy were the strongest performers during the period. We continue to think that the Fund’s holdings remain very attractive. We believe that not only do we have a significant value advantage throughout the portfolio, but our names also have greater growth potential than the Benchmark. We have moved into high quality franchises with excellent longer term growth prospects, so the opportunity for absolute and relative positive returns remains strong. We have also reduced the exposure to companies with significant refinance risk or high debt/equity ratios. We are focusing on names that should not need to recapitalize, as capital funding can be challenging to obtain in this environment. While performance across sectors remains muted, we continue to find potentially attractive opportunities with favorable risk/reward exposures. Ultimately, we believe our current positions will continue to perform well and should benefit from the continuing economic recovery. Even after the terrific 2010 calendar fourth quarter rally of the micro cap market and continued good performance into the 2011 calendar first quarter, we feel this market still can have considerable price appreciation, at least relative to historical metrics. U.S. Treasuries, looking out two or three years, have a lot of potential downside. Whileinvestments in bonds may appear attractive, so is a stock market with good earnings and growth potential. Considering the accommodative Federal Reserve and low multiples, it seems likely that those willing to take equity exposure will be rewarded, assuming the economy at least continues to muddle forward. We thank you for the confidence and trust you place in us and we pledge to continue our hard work to bring value to our investors. Sincerely, Donald W. Reid, Ph. D. Chief Investment Officer This material is not authorized for use unless accompanied or preceded by a prospectus. 2 Lotsoff Capital Management Investment Trust Micro Cap Fund Investments by Sector (As a Percentage of Long-Term Investments) March 31, 2011 (Unaudited) Consumer Discretionary % Consumer Staples Energy Financials Health Care Industrials Information Technology Materials Miscellaneous Telecommunication Services Utilities Total % 3 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments March 31, 2011 (Unaudited) Number of Shares Value COMMON STOCK % ADVERTISING % APAC Customer Services, Inc.* $ AEROSPACE & DEFENSE % Astronics Corp.* CPI Aerostructures, Inc.* Ducommun, Inc. Innovative Solutions & Support, Inc.* LMI Aerospace, Inc.* AGRICULTURE % Alliance One International, Inc.* AIRLINES % Hawaiian Holdings, Inc.* APPAREL % G-III Apparel Group Ltd.* Joe’s Jeans, Inc.* Perry Ellis International, Inc.* Rocky Brands, Inc.* True Religion Apparel, Inc.* AUTO PARTS & EQUIPMENT % Dorman Products, Inc.* Exide Technologies* Fuel Systems Solutions, Inc.* Miller Industries, Inc. Motorcar Parts of America, Inc.* SORL Auto Parts, Inc.* Spartan Motors, Inc. Strattec Security Corp. Superior Industries International, Inc. Wonder Auto Technology, Inc.* BANKS % American River Bankshares* Banco Latinoamericano de Comercio Exterior S.A.† Bank of Commerce Holdings Bank of Marin Bancorp Banner Corp. Community Capital Corp.* 4 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value BANKS (continued) Crescent Financial Corp.* $ Eagle Bancorp, Inc.* Enterprise Financial Services Corp. First Bancorp First Busey Corp. First Merchants Corp. First of Long Island Corp. Guaranty Federal Bancshares, Inc.* Hanmi Financial Corp.* Heritage Oaks Bancorp* Horizon Bancorp MidWestOne Financial Group, Inc. New Century Bancorp, Inc.* Oriental Financial Group, Inc.† Pacific Continental Corp. Peoples Bancorp of North Carolina, Inc. Peoples Financial Corp. Savannah Bancorp, Inc.* SCBT Financial Corp. Southwest Bancorp, Inc.* Tennessee Commerce Bancorp, Inc.* United Community Banks, Inc.* Virginia Commerce Bancorp* BEVERAGES % Peet’s Coffee & Tea, Inc.* BIOTECHNOLOGY % Ariad Pharmaceuticals, Inc.* Arqule, Inc.* Athersys, Inc.* Celldex Therapeutics, Inc.* Chelsea Therapeutics International, Inc.* Curis, Inc.* Cytokinetics, Inc.* Emergent Biosolutions, Inc.* Immunomedics, Inc.* Medicines Co.* Micromet, Inc.* Momenta Pharmaceuticals, Inc.* NPS Pharmaceuticals, Inc.* NuPathe, Inc.* Sequenom, Inc.* SuperGen, Inc.* Vical, Inc.* 5 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value BUILDING MATERIALS % LSI Industries, Inc. $ CHEMICALS % Aceto Corp. Balchem Corp. Hawkins, Inc. Innophos Holdings, Inc. Quaker Chemical Corp. ShengdaTech, Inc.*# Stepan Co. COMMERCIAL SERVICES % Acacia Research - Acacia Technologies* Advance America Cash Advance Centers, Inc. Cardtronics, Inc.* CPI Corp. Dollar Financial Corp.* Kenexa Corp.* Lincoln Educational Services Corp. Medifast, Inc.* Perceptron, Inc.* Providence Service Corp.* StarTek, Inc.* Steiner Leisure Ltd.*† COMPUTERS % Ciber, Inc.* Cogo Group, Inc.* Computer Task Group, Inc.* Cray, Inc.* Dynamics Research Corp.* EasyLink Services International Corp. - Class A* Hutchinson Technology, Inc.* LivePerson, Inc.* Magma Design Automation, Inc.* NCI, Inc. - Class A* Netscout Systems, Inc.* Radiant Systems, Inc.* Radisys Corp.* Rimage Corp. Stratasys, Inc.* Super Micro Computer, Inc.* Virtusa Corp.* Xyratex Ltd.*† 6 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value DISTRIBUTION/WHOLESALE % Core-Mark Holding Co., Inc.* $ MWI Veterinary Supply, Inc.* Navarre Corp.* DIVERSIFIED FINANCIAL SERVICES % Asta Funding, Inc. Calamos Asset Management, Inc. - Class A Imperial Holdings, Inc.* JMP Group, Inc. National Financial Partners Corp.* Sanders Morris Harris Group, Inc. World Acceptance Corp.* ELECTRICAL COMPONENTS & EQUIPMENT % Advanced Battery Technologies, Inc.* Coleman Cable, Inc.* Energy Conversion Devices, Inc.* Insteel Industries, Inc. Powell Industries, Inc.* ELECTRONICS % American Science & Engineering, Inc. Analogic Corp. Ballantyne Strong, Inc.* Bel Fuse, Inc. - Class B Electro Scientific Industries, Inc.* FARO Technologies, Inc.* Image Sensing Systems, Inc.* LeCroy Corp.* LoJack Corp.* Measurement Specialties, Inc.* Methode Electronics, Inc. NAM TAI Electronics, Inc.† Newport Corp.* NVE Corp.* Orbotech Ltd.*† OSI Systems, Inc.* Sypris Solutions, Inc.* X-Rite, Inc.* Zygo Corp.* 7 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value ENERGY - ALTERNATE SOURCES % Comverge, Inc.* $ Headwaters, Inc.* Plug Power, Inc.* ENGINEERING & CONSTRUCTION % Exponent, Inc.* Mistras Group, Inc.* VSE Corp. ENTERTAINMENT % Carmike Cinemas, Inc.* Rick’s Cabaret International, Inc.* Shuffle Master, Inc.* ENVIRONMENTAL CONTROL % Ceco Environmental Corp.* Industrial Services of America, Inc.* U.S. Ecology, Inc. FOOD % B&G Foods, Inc. Chiquita Brands International, Inc.* Nash Finch Co. Smart Balance, Inc.* Spartan Stores, Inc. FOREST PRODUCTS & PAPER % Buckeye Technologies, Inc. KapStone Paper and Packaging Corp.* Verso Paper Corp.* Wausau Paper Corp. GAS % Chesapeake Utilities Corp. HEALTHCARE - PRODUCTS % Caliper Life Sciences, Inc.* CardioNet, Inc.* Insulet Corp.* 8 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value HEALTHCARE - PRODUCTS (continued) Kensey Nash Corp.* $ Natus Medical, Inc.* Orthofix International N.V.*† Orthovita, Inc.* Solta Medical, Inc.* SonoSite, Inc.* Spectranetics Corp.* Stereotaxis, Inc.* Syneron Medical Ltd.*† Vascular Solutions, Inc.* HEALTHCARE - SERVICES % Almost Family, Inc.* American Dental Partners, Inc.* Continucare Corp.* Gentiva Health Services, Inc.* LHC Group, Inc.* Metropolitan Health Networks, Inc.* Skilled Healthcare Group, Inc. - Class A* U.S. Physical Therapy, Inc. HOME BUILDERS % Standard Pacific Corp.* HOME FURNISHINGS % Furniture Brands International, Inc.* HOUSEHOLD PRODUCTS/WARES % Helen of Troy Ltd.*† Kid Brands, Inc.* Prestige Brands Holdings, Inc.* INSURANCE % American Equity Investment Life Holding Co. AMERISAFE, Inc.* Amtrust Financial Services, Inc. eHealth, Inc.* Life Partners Holdings, Inc. Maiden Holdings Ltd.† Meadowbrook Insurance Group, Inc. SeaBright Holdings, Inc. Tower Group, Inc. 9 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value INTERNET % 1-800-Flowers.com, Inc. - Class A* $ Bidz.com, Inc.* Dice Holdings, Inc.* ePlus, Inc.* Global Sources Ltd.*† HealthStream, Inc.* Infospace, Inc.* Internet Capital Group, Inc.* Keynote Systems, Inc. Liquidity Services, Inc.* Orbitz Worldwide, Inc.* PC-Tel, Inc.* Perficient, Inc.* S1 Corp.* TeleCommunication Systems, Inc. - Class A* TheStreet.com, Inc. Travelzoo, Inc.* Web.com Group, Inc.* INVESTMENT MANAGEMENT COMPANIES % Arlington Asset Investment Corp. - Class A PennantPark Investment Corp. IRON/STEEL % Universal Stainless & Alloy* LEISURE TIME % Multimedia Games, Inc.* LODGING % Century Casinos, Inc.* MTR Gaming Group, Inc.* MACHINERY - DIVERSIFIED % Alamo Group, Inc. Intevac, Inc.* Tecumseh Products Co. - Class B* MEDIA % DG FastChannel, Inc.* Dolan Media Co.* 10 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value MEDIA (continued) McClatchy Co. - Class A* $ New Frontier Media, Inc.* METAL FABRICATE/HARDWARE % AM Castle & Co.* Northwest Pipe Co.* MINING % Kaiser Aluminum Corp. North American Palladium Ltd.*† MISCELLANEOUS MANUFACTURING % AZZ, Inc. Ceradyne, Inc.* FreightCar America, Inc.* GP Strategies Corp.* Lydall, Inc.* Sturm Ruger & Co., Inc. Synalloy Corp. OIL & GAS % ATP Oil & Gas Corp.* BPZ Resources, Inc.* Callon Petroleum Co.* Crimson Exploration, Inc.* FX Energy, Inc.* Gastar Exploration Ltd.*† Georesources, Inc.* GMX Resources, Inc.* Goodrich Petroleum Corp.* Hercules Offshore, Inc.* Magnum Hunter Resources Corp.* Petroquest Energy, Inc.* Pioneer Drilling Co.* Resolute Energy Corp.* Rex Energy Corp.* Vaalco Energy, Inc.* OIL & GAS SERVICES % Dawson Geophysical Co.* Gulf Island Fabrication, Inc. 11 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value OIL & GAS SERVICES (continued) Matrix Service Co.* $ Mitcham Industries, Inc.* OYO Geospace Corp.* Tesco Corp.*† Willbros Group, Inc.* PHARMACEUTICALS % Adolor Corp.* Allos Therapeutics, Inc.* Ardea Biosciences, Inc.* Array Biopharma, Inc.* AVANIR Pharmaceuticals, Inc.* Cyclacel Pharmaceuticals, Inc.* Dyax Corp.* Hi-Tech Pharmacal Co., Inc.* ISTA Pharmaceuticals, Inc.* Keryx Biopharmaceuticals, Inc.* MAP Pharmaceuticals, Inc.* Myrexis, Inc.* Obagi Medical Products, Inc.* Omega Protein Corp.* Pharmacyclics, Inc.* Rigel Pharmaceuticals, Inc.* Santarus, Inc.* Sciclone Pharmaceuticals, Inc.* Spectrum Pharmaceuticals, Inc.* Sucampo Pharmaceuticals, Inc. - Class A* Targacept, Inc.* REAL ESTATE INVESTMENT TRUSTS % Anworth Mortgage Asset Corp. Apollo Commercial Real Estate Finance, Inc. Arbor Realty Trust, Inc.* CapLease, Inc. Capstead Mortgage Corp. Chatham Lodging Trust Colony Financial, Inc. Cypress Sharpridge Investments, Inc. FelCor Lodging Trust, Inc.* NorthStar Realty Finance Corp. Resource Capital Corp. Two Harbors Investment Corp. 12 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value REAL ESTATE MANAGEMENT % Thomas Properties Group, Inc.* $ United Capital Corp.* RETAIL % America’s Car-Mart, Inc.* Biglari Holdings, Inc.* Carrols Restaurant Group, Inc.* Destination Maternity Corp. Fuqi International, Inc.* PC Connection, Inc.* Shoe Carnival, Inc.* Stein Mart, Inc. SAVINGS & LOANS % BankFinancial Corp. BofI Holding, Inc.* First Pactrust Bancorp, Inc. First Place Financial Corp.* Flushing Financial Corp. HopFed Bancorp, Inc. Indiana Community Bancorp MutualFirst Financial, Inc. NASB Financial, Inc.* Pacific Premier Bancorp, Inc.* Provident Financial Holdings, Inc. Teche Holding Co. SEMICONDUCTORS % Advanced Analogic Technologies, Inc.* Amtech Systems, Inc.* Anadigics, Inc.* ATMI, Inc.* AXT, Inc.* Ceva, Inc.* Cohu, Inc. DSP Group, Inc.* Emcore Corp.* Entropic Communications, Inc.* Exar Corp.* GSI Technology, Inc.* Integrated Silicon Solution, Inc.* IXYS Corp.* Kopin Corp.* Kulicke & Soffa Industries, Inc.* 13 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value SEMICONDUCTORS (continued) Lattice Semiconductor Corp.* $ Mindspeed Technologies, Inc.* O2Micro International Ltd. ADR*† Pericom Semiconductor Corp.* Photronics, Inc.* PLX Technology, Inc.* Rudolph Technologies, Inc.* Sigma Designs, Inc.* Ultratech, Inc.* SOFTWARE % Actuate Corp.* Bottomline Technologies, Inc.* China TransInfo Technology Corp.* Descartes Systems Group, Inc.*† Digi International, Inc.* Ebix, Inc.* Evolving Systems, Inc. Interactive Intelligence, Inc.* Medidata Solutions, Inc.* Monotype Imaging Holdings, Inc.* Opnet Technologies, Inc. RightNow Technologies, Inc.* Schawk, Inc. Smith Micro Software, Inc.* TELECOMMUNICATIONS % Alliance Fiber Optic Products, Inc.* Anaren, Inc.* China Information Technology, Inc.* Communications Systems, Inc. Consolidated Communications Holdings, Inc. EMS Technologies, Inc.* Extreme Networks* HickoryTech Corp. Knology, Inc.* KVH Industries, Inc.* Novatel Wireless, Inc.* Oplink Communications, Inc.* Opnext, Inc.* ORBCOMM, Inc.* Preformed Line Products Co. Symmetricom, Inc.* TeleNav, Inc.* Telestone Technologies Corp.* 14 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) March 31, 2011 (Unaudited) Number of Shares Value TELECOMMUNICATIONS (continued) UniTek Global Services, Inc.* $ Vonage Holdings Corp.* TOYS/GAMES/HOBBIES % JAKKS Pacific, Inc.* Leapfrog Enterprises, Inc.* TRANSPORTATION % Air Transport Services Group, Inc.* CAI International, Inc.* Express-1 Expedited Solutions, Inc.* Pacer International, Inc.* PAM Transportation Services, Inc.* Paragon Shipping, Inc. - Class A† Star Bulk Carriers Corp.† TRUCKING & LEASING % Greenbrier Cos., Inc.* WATER % Consolidated Water Co., Ltd.† TOTAL COMMON STOCK (Cost $11,672,035) EXCHANGE-TRADED FUNDS % iShares Russell 2000 Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $220,138) MONEY MARKET FUNDS % Federated Prime Obligations Fund TOTAL MONEY MARKET FUNDS (Cost $196,326) TOTAL INVESTMENTS (Cost $12,088,499) % Liabilities less Other Assets )% ) NET ASSETS % $ * Non-income producing security. † Foreign security denominated in U.S. dollars and traded on a U.S. exchange. # The security is valued at its fair value as determined in good faith by the investment adviser to the Fund, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. ADR – American Depository Receipt. See Notes to Financial Statements. 15 Lotsoff Capital Management Investment Trust Micro Cap Fund Statement of Assets and Liabilities March 31, 2011 (Unaudited) ASSETS: Investments at value (cost $12,088,499) $ Receivable for securities sold Receivable for capital stock sold Receivable for interest and dividends Prepaid expenses Total assets LIABILITIES: Payable for securities purchased Payable for capital stock redeemed Accrued investment advisory fees Accrued custody fees Accrued audit fees Accrued trustees’ fees Accrued administration and fund accounting fees Accrued legal fees Accrued printing expenses Accrued transfer agent fees and expenses Accrued other expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in-capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ SHARES OUTSTANDING, no par value (Unlimited shares authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (Net assets divided by shares outstanding) $ See Notes to Financial Statements. 16 Lotsoff Capital Management Investment Trust Micro Cap Fund Statement of Operations For the Six Months Ended March 31, 2011 (Unaudited) INVESTMENT INCOME: Interest income $
